Exhibit 10.2

STERIS CORPORATION

RESTRICTED STOCK AGREEMENT

WHEREAS, [Grantee’s Name] (the “Grantee”) is a Director of STERIS Corporation,
an Ohio corporation (“STERIS”); and NOW, THEREFORE, pursuant to the STERIS
Corporation 2006 Long-Term Equity Incentive Plan (the “Plan”), STERIS, as of
                    , 20     (the “Date of Grant”), hereby grants to the Grantee
[Number of Restricted Shares Granted] shares of Restricted Stock (as defined in
the Plan) (the “Restricted Shares”), effective as of the Date of Grant, subject
to the terms and conditions of the Plan and the following additional terms,
conditions, limitations and restrictions.

1. Issuance of Restricted Shares. The Restricted Shares covered by this
Agreement shall be issued to the Grantee effective upon the Date of Grant. The
Common Shares subject to this grant of Restricted Shares shall be registered in
the Grantee’s name and shall be fully paid and nonassessable. Any certificate or
other evidence of ownership shall bear an appropriate legend referring to the
restrictions hereinafter set forth.

2. Documents Delivered with Agreement. STERIS has delivered or made available to
the Grantee, along with two copies of this Agreement, the following documents:
(a) a copy of STERIS’s Policy Prohibiting the Improper Use of Material
Non-Public Information (the “Policy”); (b) a copy of the Plan and its related
Prospectus; (c) two copies of an acknowledgement form (the “Acknowledgement
Form”); and (d) STERIS’s most recent Annual Report to Shareholders and Form 10-K
filed with the U.S. Securities and Exchange Commission. By executing this
Agreement, the Grantee acknowledges receipt and review of these documents.

3. Restrictions on Transfer of Shares. The Common Shares subject to this grant
of Restricted Shares may not be sold, exchanged, assigned, transferred, pledged,
encumbered or otherwise disposed of by the Grantee, except to STERIS, unless the
Restricted Shares are nonforfeitable as provided in Section 4 hereof; provided,
however, that the Grantee’s rights with respect to such Common Shares may be
transferred by will or pursuant to the laws of descent and distribution. Any
purported transfer or encumbrance in violation of the provisions of this
Section 3 shall be void, and the other party to any such purported transaction
shall not obtain any rights to or interest in such Common Shares. The Company in
its sole discretion, when and as permitted by the Plan, may waive the
restrictions on transferability with respect to all or a portion of the Common
Shares subject to this grant of Restricted Shares.

4. Vesting of Restricted Shares. Subject to the terms of this Agreement and the
Plan (including Section 11 thereof, the rules of which shall apply to this
Agreement), all of the Restricted Shares covered by this Agreement shall vest
and become nonforfeitable on                     , 20     or, if such date is
not a trading date on the New York Stock Exchange, the first trading day
thereafter (the day on which the Shares become nonforfeitable being referred to
herein as the “Vesting Date”), provided that Grantee remains a Director through
the Vesting Date indicated.

5. Forfeiture of Shares. Subject to the terms of this Agreement and the Plan
(including Section 11 thereof, the rules of which shall apply to this
Agreement), the Restricted Shares shall be forfeited if the Grantee ceases to be
a Director of STERIS before the Vesting Date. In the event of a forfeiture, the
certificate(s) representing the Restricted Shares covered by the Agreement shall
be cancelled.

6. Dividend, Voting and Other Rights. Except as otherwise provided herein, from
and after the Date of Grant, the Grantee shall have all of the rights of a
shareholder with respect to the Restricted Shares covered by this Agreement,
including the right to vote such Restricted Shares and receive any dividends
that may be paid thereon; provided, however, that any additional Common Shares
or other securities that the Grantee may become entitled to receive pursuant to
a stock dividend, issuance of rights or warrants, stock split, combination of
shares, recapitalization, merger, consolidation, separation, or reorganization
or any other change in the capital structure of STERIS shall be subject to the
same restrictions as the Restricted Shares covered by this Agreement.

 

1



--------------------------------------------------------------------------------

7. Retention of Stock Certificate(s) by STERIS. Certificates representing the
Common Shares subject to this grant of Restricted Shares, if any, will be held
in custody by STERIS together with a stock power endorsed in blank by the
Grantee with respect thereto, until those shares have become nonforfeitable in
accordance with Section 4.

8. Compliance with Law. STERIS shall make reasonable efforts to comply with all
applicable federal and state securities laws; provided, however, notwithstanding
any other provision of this Agreement, STERIS shall not be obligated to issue
any Common Shares pursuant to this Agreement if the issuance thereof would
result in a violation of any such law.

9. Certain Determinations. Application, violation, or other interpretation of
the terms of this Agreement, the Plan, the Policy, any Prior Agreement, or any
STERIS policy shall be determined by the Board, in its sole discretion, and its
determination shall be final and binding on the Grantee and STERIS.

10. Data Privacy. By entering into the Agreement, and as a condition of this
award of Restricted Shares, the Grantee consents to the collection, use and
transfer of personal data as described in this Section 9. The Grantee
understands that STERIS and its Subsidiaries hold certain personal information
about the Grantee, including, but not limited to, the Grantee’s name, home
address and telephone number, date of birth, social insurance number, salary,
nationality, job title, any shares of stock or directorships held in STERIS,
details of all Restricted Shares or other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in the Grantee’s
favor, for the purpose of managing and administering the Plan (“Data”). The
Grantee further understands that STERIS and/or its Subsidiaries will transfer
Data among themselves as necessary for the purposes of implementation,
administration and management of the Grantee’s participation in the Plan, and
that STERIS and/or its Subsidiaries may each further transfer Data to any third
parties assisting STERIS in the implementation, administration and management of
the Plan (“Data Recipients”). The Grantee understands that these Data Recipients
may be located in the Grantee’s country of residence, the European Economic
Area, and in countries outside the European Economic Area, including the United
States. The Grantee authorizes the Data Recipients to receive, possess, use,
retain and transfer Data in electronic or other form, for the purposes of
implementing, administering and managing the Plan, including any transfer of
such Data, as may be necessary or appropriate for the administration of the Plan
and/or the subsequent holding of shares of stock on the Grantee’s behalf, to a
broker or third party with whom the shares acquired on exercise may be
deposited. The Grantee understands that he or she may, at any time, review the
Data, require any necessary amendments to it or withdraw the consent herein by
notifying STERIS in writing. The Grantee further understands that withdrawing
consent may affect the Grantee’s ability to participate in the Plan, at the sole
discretion of the Committee Board or the Chief Executive Officer or its
delegatee or delegatees.

11. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. All terms used herein with
initial capital letters and not otherwise defined herein that are defined in the
Plan shall have the meanings assigned to them in the Plan.

12. Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of the Grantee
under this Agreement without the Grantee’s consent.

13. Severability. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid or
unenforceable, the remainder of this Agreement and the application of such
provision to any other person or circumstances shall not be affected, and the
provisions so held to be invalid or unenforceable shall be reformed to the
extent (and only to the extent) necessary to make it enforceable and valid.

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal substantive laws of the State of Ohio, without
giving effect to any principle of law that would result in the application of
the law of any other jurisdiction.

 

2



--------------------------------------------------------------------------------

15. Miscellaneous. Nothing contained in this Agreement shall be understood as
conferring on the Grantee any right to continue as a Director of STERIS. STERIS
reserves the right to correct any clerical, typographical, or other error in
this Agreement or otherwise with respect to this grant. This Agreement shall
inure to the benefit of and be binding upon its parties and their respective
heirs, executors, administrators, successors, and assigns, but the Restricted
Shares shall not be transferable by the Grantee other than as provided in
Section 17 of the Plan.

The undersigned hereby acknowledges receipt of an executed original of this
Restricted Stock Agreement, together with copies of the documents noted in
Section 2 hereof , and accepts the award of Restricted Shares granted hereunder
on the terms and conditions set forth herein and in the Plan.

 

Dated:                     , 20           

[Grantee’s Name]

Executed in the name and on behalf of STERIS at Mentor, Ohio, as of the      day
of                     , 20    .

 

STERIS Corporation By:      [Name:]  [Title:]

 

3